Citation Nr: 0941605	
Decision Date: 11/02/09    Archive Date: 11/09/09

DOCKET NO.  05-14 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to disability compensation, pursuant to 38 
U.S.C.A. § 1151, for a left ulnar neuropathy (claimed as 
nerve damage of the left arm and 2 fingers with pain in arm, 
elbow, and fingers) as a result of Department of Veterans 
Affairs treatment.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Eckart, Counsel
INTRODUCTION

The Veteran served on active duty from May 1956 to May 1960.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of December 2004 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
Muskogee, Oklahoma which denied entitlement to disability 
compensation, pursuant to 38 U.S.C.A. § 1151, for a left 
ulnar neuropathy as a result of VA treatment.

The Veteran testified before the undersigned Acting Veterans 
Law Judge at a hearing held in November 2007 at the RO.  A 
transcript of the hearing is associated with the claims file.

The Board remanded this appeal for further development in 
July 2008.  Such has been accomplished, and the matter is 
returned to the Board for further consideration.


FINDING OF FACT

While the Veteran's left ulnar neuropathy is the result of 
his October 29, 2003 coronary artery surgery, the proximate 
cause of this additional disability was not the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing medical treatment and was not an event not 
reasonably foreseeable.  


CONCLUSION OF LAW

The requirements for compensation, pursuant to 38 U.S.C.A. § 
1151, for neuropathy of the left ulnar nerve have not been 
met. 38 U.S.C.A. § 1151, 5107 (West 2002); 38 C.F.R. § 3.361 
(2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record: (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

Here, the duty to notify was satisfied by way of a letter 
sent to the Veteran in May 2007 that fully addressed all 
notice elements.  The letter informed him of what evidence 
was required to substantiate his 38 U.S.C.A. § 1151 claim and 
of his and VA's respective duties for obtaining evidence.

Although this correspondence was furnished to the appellant 
subsequent to the RO's initial adjudication of his claim in 
December 2004, the timing defect of this letter was cured by 
VA's subsequent readjudication of the claim on appeal and 
issuance of a supplemental statement of the case in December 
2008.

Next, VA has a duty to assist an appellant in the development 
of the claim.  This duty includes assisting him/her in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
service treatment records, post-service reports of VA 
treatment and a VA medical opinion dated in October 2008.  
Moreover, statements in support of the Veteran's claim are of 
record.

The Board has carefully reviewed such statements and 
concludes that the Veteran has not identified further 
evidence not already of record.  For the above reasons, no 
further notice or assistance is required to fulfill VA's duty 
to assist in the development of this claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Analysis

Effective October 1, 1997, 38 U.S.C.A. § 1151 provides in 
relevant part that

(a) compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of . . . [38 U.S.C.] 
shall be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and--

(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in § 1701(3)(A) of . . . [38 U.S.C.], and the 
proximate cause of the disability or death was--

(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or

(B) an event not reasonably foreseeable

For claims received by VA on or after October 1, 1997, to 
determine whether a veteran has an additional disability, VA 
compares the veteran's condition immediately before the 
beginning of the medical treatment upon which the claim is 
based to his/her condition after such treatment has stopped.  
38 C.F.R. § 3.361(b) (2009).

To establish that VA treatment caused additional disability, 
the evidence must show that the medical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received treatment and that the Veteran has an 
additional disability does not establish cause. 38 C.F.R. § 
3.361(c)(1) (2009).

The proximate cause of disability is the action or event that 
directly caused the disability, as distinguished from a 
remote contributing cause.  To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing medical 
treatment proximately caused a veteran's additional 
disability, it must be shown that the medical treatment 
caused the veteran's additional disability; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider, or (ii) VA furnished the 
hospital care, medical or surgical treatment, or examination 
without the veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  38 C.F.R. § 3.361(d) & 
(d)(1) (2009).

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable but must be one that 
a reasonable health care provider would not have considered 
to be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32 of this chapter. 38 C.F.R. § 3.361(d)(2) 
(2009).

In the present case, the Veteran claims that he has a left 
ulnar neuropathy that is due to VA treatment, specifically 
from surgery that took place at the VA medical facility in 
October 2003.   Among the pertinent evidence are records from 
the October 29, 2003 surgery where he underwent a coronary 
bypass graft surgery (CABG).  There is a pre-surgery note 
from that date that reflects that he was advised of risks of 
complications from the surgery that included, but were not 
limited to bleeding, infection, progression of the disease, 
myocardial infarction, CVA, renal/pulmonary dysfunction, aids 
or hepatitis and death.  While he was not specifically warned 
of potential complications to his left ulnar nerve, the 
warning is worded in a way that encompasses such possible 
complication.  

Further, the surgical note from the October 29, 2003 surgery 
reflects that he underwent a CABG procedure with no 
complications.  While the notes make no mention as to any 
positioning nor of any other significant findings of the left 
upper extremity, the accompanying nursing intraoperative note 
indicated that restraints were in position and included 
safety strap, armboard, armsheet and pillow.  Postoperative 
recovery records from October 30, 2003 until November 3, 2003 
reflect that he was recovering from surgery with no mention 
of upper extremity complaints.  

On November 3, 2003, the Veteran complained of left arm pain 
with little ring and middle fingers being numb.  He also 
complained of left hand feeling cold.  Examination revealed 
trace pedal edema with hand temperature cool to the touch 
bilaterally.  He had palpable radial pulse.  The impression 
was possible ulnar neuropathy.  Further follow-up later in 
November 2003 included telecare notes revealing the history 
of the CABG surgery in October 2003, now with the complaints 
of numbness of the last 2 fingers of the left hand, now 
beginning to hurt higher up the left arm.  He was noted in an 
addendum to also have a history of bulging disc in his neck 
from previous surgery.  Another addendum advised him that the 
numbness in the last 2 fingers of the hand suggesting 
compression of the ulnar nerve at the elbow (funny bone).  He 
was prescribed an elbow pad to take pressure off the left 
elbow and advised not to rest on the elbow.  Later in 
November 2003 he was assessed with left ulnar nerve 
radiculopathy and prescribed Neurontin.  Towards the end of 
November 2003, he was examined with the examination showing 
decreased sensation of the 4th and 5th digits, pulses were 2+ 
in radial and ulnar areas, and there was positive symptoms to 
percussion in the ulnar groove.  The assessment was 
neuropathy in the left arm related to nerve injury.  

A February 2004 electromyelography (EMG) and left ulnar motor 
conduction study showed segmental slowing across the elbow.  
Bilateral median and right ulnar motor conduction studies 
were normal.  The Veteran's left ulnar sensory response had 
low amplitude of 80 percent.   The EMG results were 
interpreted as showing moderately severe neuropathy at the 
left elbow.  A March 2004 neurological consult for the 
numbness and weakness of the last 2 digits of the left hand 
in the ulnar distribution and pain in the left elbow noted a 
history that included a laminectomy in 1975 for left C6 
radiculopathy pain, for which he reported total improvement 
of these symptoms since then.  He denied dropping things but 
complained of left bicep pain with range of motion.  
Examination was positive for Tinel's at the left elbow.  The 
results of the EMG were reviewed.  The assessment was left 
ulnar neuropathy per the history of the examination and 
electrical studies, no evidence of cervical radiculopathy or 
myelopathy, probably tendonitis, cervical spondylosis with 
chronic neck pain.  He was considered a likely good candidate 
for ulnar release.  Further follow-ups in May 2004 for the 
left ulnar neuropathy included  complaints of left arm pain 
after rehabilitation.  In September 2004 he was noted to have 
had plans for the neurosurgery of left ulnar release canceled 
for the left ulnar neuropathy.  

An April 2005 primary care note included neurological 
findings still positive for tingling, numbness of the 5th 
finger and lateral half of the 4th finger of the left hand, 
with exacerbation of symptoms tapping on the fingers.  The 
Veteran was assessed with history of ulnar neuropathy.  An 
April 2005 opinion by the Veteran's primary care physician 
noted that the Veteran requested his opinion regarding the 
time course and severity of his ulnar neuropathy and the 
injury that preceded it.  Review of the medical records 
revealed no prior complaints or examination findings to 
suggest ulnar neuropathy until November 18, 2003 in the chest 
surgery clinic.  He was noted to have undergone CABG on 
October 29, 2003.  Recent EMG studies confirmed that the 
injury was confined to the ulnar nerve on the left arm and 
was not associated with other peripheral neuropathies that 
would be expected if the injury was a result of cervical DJD.  
EMG results were recited.  The doctor opined that given the 
time course of the Veteran's coronary bypass surgery and the 
subsequent symptoms of ulnar neuropathy, it was possible that 
the ulnar neuropathy resulted from some positioning during 
surgery.  A December 2004 record noted continued discomfort 
of the left hand, with symptoms said to have begun after 
awakening from CABG 2 years ago.  There was no alleviation or 
exacerbation of his symptoms at this point.  The neurological 
examination revealed decreased sensation of the left hand in 
an ulnar distribution with positive Tinel's at the left 
elbow.  The assessment was ulnar neuropathy at the left 
elbow.  He had EMG evidence documenting ulnar neuropathy of 
the elbow.  Given the compression etiology of the ulnar 
neuropathy, surgery would not likely be of use.  

A September 2007 VA examination/opinion included review of 
the claims file.  According to this opinion, ulnar neuropathy 
is more common than other neuropathies, and this condition 
can occur in cardiac and non cardiac cases postoperatively 
generally after any prolonged surgery.  The examiner noted 
that all of VA's cardiovascular treatment cases had the 
patient's arms tucked by the side of the patient for the 
surgical access and protection of arms.  Arms and elbows were 
meticulously padded prior to surgery.  Sometimes for surgical 
access, retractors were used to expose the chest which can 
cause strain on the nerves in the arm.  The cause of ulnar 
neuropathy was multifactorial.  This patient had surgery for 
disc disease years ago.  It was difficult to say this injury 
was caused by CABG alone.  This injury was not the direct 
fault of the VA such as due to carelessness particularly 
after successful major surgery. The examiner remarked that 
their cardiac surgeon was very skilled and the outcome of his 
patients has been good. 

The Veteran testified in November 2007 at his BVA hearing 
that he was told by the attending cardiologist when he came 
out of intensive care that his arms were stretched out in an 
airplane position and strapped down for an operation that was 
61/2 hours.  He admitted that he was not told whether this was 
a normal positioning procedure.  He was also not told whether 
the arm was moved around for circulation during surgery, or 
whether the straps were loosened.  He testified that he never 
had problems with the left arm or had prior to surgery.  He 
testified that he felt tingling and pain in his left hand the 
morning of the second day and has had symptoms ever since.  
He testified that he was never told that this injury was a 
possible outcome of his CABG surgery.

The report of an October 2008 VA examination included review 
of the claims file and the CPRS notes and statements from 
physicians regarding the Veteran's complaints.  His history 
of surgery of October 29, 2003 was noted to have taken place 
at the VA hospital.  During this he was noted to be under 
anesthesia for approximately 8 hours and had cardiac bypass 
surgery for about an hour and 45 minutes.  He was prepped for 
surgery using arm boards with pillows and padding.  
Approximately 4 days after surgery, when he was fully awake 
and ambulatory he complained of pain and numbness involving 
the  4th and 5th fingers in the left hand. This was noted in 
the post surgery followup notes and EMG/NCV of February 3, 
2004 showing an 80 percent conduction slowing across the left 
ulnar notch as the cause of his "moderately severe" left 
ulnar neuropathy.  He was subsequently seen in neurosurgery 
for possible ulnar release.  Based on this and the physical 
examination and EMG/NCV results it was felt his neurological 
deficits were related to his coronary artery bypass graft 
(CABG) surgery and were due to a left ulnar nerve injury.  

The examiner commented that peripheral nerve injuries are 
known complications when patients undergo prolonged 
anesthesia.  This may occur even if their limbs are handled 
properly.  The etiology may be due to direct pressure on the 
nerves, pressure on the lower brachial plexus during surgery 
or even vascular infarctions related to cardiac surgery.  The 
ulnar nerve was the most common nerve that is injured.  It 
was also known that most patients do not complain of this 
injury until a couple days after surgery because of 
postoperative wearing off medications and the accompanying 
sedation.  In addition, the injury may also occur 
postoperatively when recovering from anesthesia rather than 
the operation itself.  Based on the chart, the examiner 
cannot determine exactly when his injury occurred.  
Nevertheless, the Veteran's ulnar neuropathy is most likely 
related to his CABG surgery.  However, the examiner did not 
believe his ulnar nerve injury was due to overt carelessness, 
common negligence, lack of proper skill, error in judgment or 
similar incidents of fault on the part of the VA hospital 
care or medical treatment.  This was because ulnar neuropathy 
was a known complication of prolonged surgery and was 
reasonably foreseeable.  However, even when taking proper 
precautions such as padding and careful positioning of the 
patient's arm, nerve injury may still occur.  

Upon review of the evidence the Board finds entitlement to 
compensation benefits pursuant to 38 U.S.C.A. § 1151 for left 
ulnar neuropathy is not warranted.  The Board concedes that 
the evidence establishes that the left ulnar neuropathy was 
caused by the October 29, 2003 surgery where he underwent a 
coronary bypass graft surgery (CABG).  This conclusion has 
been made by the VA examiner in the October 2008 VA 
examination, as well as by his primary care provider in the 
April 2005 opinion.  Thus, the evidence does establish that 
additional disability occurred as a result of the October 
2003 surgery.  

However competent evidence of record as described above also 
indicates that standard medical procedures were followed 
during the October 29, 2003 CABG, that the Veteran was 
informed of the risks and potential complications of the CABG 
prior to the operation, and that the symptoms that he did in 
fact develop after the surgery are known complications of 
major surgery, to include cardiovascular surgery.  38 
U.S.C.A. § 1151(a)(1) (West 2002) & 38 C.F.R. § 3.361(d), 
(d)(1), & (d)(2) (2009).  The opinions from the VA examiners 
from September 2007 and October 2008 were that there was no 
fault on the part of the VA for this reasonably foreseeable 
complication.  While there was some question as to whether 
the positioning of the Veteran's arms during the surgery was 
the cause of the ulnar nerve injury, such as was raised in 
the April 2005 opinion from the Veteran's primary care 
provider saying it was possible that the ulnar neuropathy 
resulted from some positioning during surgery, there is no 
competent medical evidence of record clearly showing that 
improper positioning of the arm took place during the 
surgery.  

The Veteran's own testimony which alleges that his arm was 
tied out in an "airplane" position during surgery also 
concedes that he was not told whether this was a normal 
positioning procedure, or whether the medical providers were 
careless or in any way negligent about his arm during the 
procedures.  While the Veteran is competent to offer 
testimony on certain medical matters, such as describing 
observable symptoms, the Board finds that a lay person, such 
as the Veteran, is not be competent to offer an opinion on a 
matter clearly requiring medical expertise, such as linking 
his current left ulnar neuropathy to VA medical treatment.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

As such, the Board must conclude that the proximate cause of 
the additional disability that the Veteran incurred resulting 
in the left ulnar neuropathy was not the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing medical treatment and was not an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. § 
3.361. Without such evidence, his claim for compensation 
benefits pursuant to 38 U.S.C.A. § 1151 for left ulnar 
neuropathy must be denied.  38 U.S.C.A. § 1151; 38 C.F.R. § 
3.361.


ORDER

Entitlement to compensation, pursuant to 38 U.S.C.A. § 1151, 
for the left ulnar neuropathy is denied.  



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


